Exhibit 10.41

 

LOGO [g6059160591.jpg]

 

December 23, 2002

 

Robert W. Lawrence

Senior Vice President, Human Resources & Services

WellChoice, Inc.

11 West 42nd Street

New York, NY 10036

 

Re:    Change in Control Retention

 

Dear Mr. Lawrence:

 

WellChoice, Inc. (“WellChoice”) considers it essential to its best interests to
foster the continuous employment of key management personnel should WellChoice
receive a proposal from a third party, whether solicited by WellChoice or
unsolicited, concerning a possible business combination transaction. Further,
the Board of Directors of WellChoice (the “Board”) has determined that it is
imperative that it and WellChoice be able to rely upon your continued services
without concern that you might be distracted by the personal uncertainties and
risks that such a proposal might otherwise entail.

 

Accordingly, the Board desires to reinforce and encourage your continued
attention and dedication to your assigned duties without distraction in the face
of potentially disturbing circumstances that could arise out of a proposal for a
change in control of WellChoice. In order to induce you to remain in the employ
of WellChoice and its subsidiaries, you shall receive the severance benefits set
forth in this letter agreement (the “Agreement”) in the event your employment
with WellChoice and its subsidiaries is involuntarily terminated in connection
with a change in control of WellChoice.

 

For purposes of this Agreement, the “Company” shall refer to WellChoice and its
successors and assigns as provided for in Section 5(a) below.

 

1. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect through December 31, 2005; provided that the term of this
Agreement shall automatically be extended for one additional year as of January
1, 2005 and each January 1 thereafter unless the Company provides you with
written notice prior to any such date that it does not wish to further extend
this Agreement. Notwithstanding any such notice by the Company, if a Change in
Control occurs during the original or any extended term of this Agreement, this
Agreement shall continue in effect until the second anniversary of such Change
in Control.



--------------------------------------------------------------------------------

2. Change in Control.

 

(a) Notwithstanding any other provision in this Agreement, no benefits shall be
payable hereunder unless there shall have been a Change in Control of the
Company, as set forth below.

 

(b) For purposes of this Agreement, a Change in Control shall be deemed to have
occurred if (A) any “person” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), other
than the Fund referred to below, is or becomes the “beneficial owner” (as
determined for purposes of Regulation 13D-G under the Exchange Act as currently
in effect), directly or indirectly, of securities of the Company representing
25% or more of the combined voting power of the Company’s then outstanding
securities; or (B) during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board and any new director whose
election to the Board or nomination for election to the Board was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board; or (C) the Company effects a merger or
consolidation with any other corporation, other than a merger or consolidation
(x) which does not result in any person becoming the beneficial owner, directly
or indirectly, of securities of the Company or the surviving entity representing
25% or more of the combined voting power of the Company’s (or such surviving
entity’s) then outstanding securities and (y) in which a majority of the Board
of Directors of the Company or such surviving entity immediately after such
merger or consolidation is comprised of directors of the Company immediately
prior to such merger or consolidation; or (D) the Company sells or disposes of
all or substantially all of the Company’s assets. Notwithstanding anything to
the contrary set forth herein, the ownership of The New York Public Asset Fund
of more than 25% of the Company’s securities does not constitute a Change in
Control for purposes of this Agreement.

 

(c) For purposes of this Agreement, a “potential change in control of the
Company” shall be deemed to have occurred if (A) the Company enters into an
agreement, the consummation of which would result in the occurrence of a Change
in Control; (B) any person (including the Company) publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control; or (C) the Board adopts a resolution to the
effect that, for purposes of this Agreement, a potential change in control of
the Company has occurred.

 

Page 2



--------------------------------------------------------------------------------

3. Termination In Connection with a Change in Control.

 

(a) Termination. You shall be entitled to the benefits provided in Section 4
hereof upon the termination of your employment with the Company and its
subsidiaries during the term of this Agreement occurring within six months
preceding, or within two years following, a Change in Control, unless such
termination is (i) a result of your death, retirement at or after age 65 (as set
forth below), or permanent and total disability (as determined for purposes of
the Company’s long-term disability benefit plan in which you participate), (ii)
by you other than for Good Reason, or (iii) by the Company or any of its
subsidiaries for Cause.

 

(b) Disability. In the absence of any applicable long term disability benefit
plan, any question as to the existence of your permanent and total disability
for purposes of this Agreement shall be governed by a qualified independent
physician selected by the Company and approved by you, said approval not to be
unreasonably withheld. The determination of such physician made in writing to
the Company and to you shall be final and conclusive for all purposes of this
Agreement.

 

(c) Retirement. For purposes of this Agreement, “retirement” shall mean (i) your
voluntary resignation of employment with the Company and its subsidiaries at or
after age 65 on your own initiative and other than for Good Reason, (ii) your
termination of employment pursuant to a mandatory age limit policy for
executives adopted by the Company at least one year prior to any Change in
Control, or (iii) your resignation in accordance with any retirement arrangement
established with your consent with respect to you at least six months prior to
any Change in Control.

 

(d) Cause. For purposes of this Agreement, “Cause” shall mean (A) your willful
breach of a material duty or other material willful misconduct in the course of
your employment, (B) your commission of a felony or a crime involving moral
turpitude (other than a petty misdemeanor), or (C) your habitual neglect of your
employment duties provided you were provided prompt written notice of such
neglect by the Company and a reasonable opportunity to cure such neglect. For
purposes of this Section 3(d) no act, or failure to act, on your part shall be
deemed “willful” unless done, or omitted to be done, by you not in good faith
and without reasonable belief that your action or omission was in and not
opposed to the interests of the Company or any of its subsidiaries. The finding
that you were guilty of conduct set forth above in this Section 3(ii) shall be
made by the Company in its reasonable discretion.

 

(e) Good Reason. You shall be entitled to terminate your employment with the
Company and its subsidiaries for Good Reason on or after a Change in Control by
providing at least 30 days prior written notice to the

 

Page 3



--------------------------------------------------------------------------------

Company specifying the acts or omissions within the preceding 90 days that are
believed to constitute Good Reason and a proposed termination date. The Company
and its subsidiaries shall be permitted during the 30-day period following the
Company’s receipt of such notice to cure or otherwise correct any such acts or
omissions and, if reasonably cured or corrected, you shall not be allowed to
resign for Good Reason. For the purpose of this Agreement, “Good Reason” shall
mean the occurrence, without your express written consent, of any of the
following circumstances unless such circumstances are fully corrected prior to
the Date of Termination (as defined in Section 3) specified in the Notice of
Termination (as defined in Section 3) given in respect thereof:

 

(i) the assignment to you of any duties that are not commensurate or consistent
with your status as Senior Vice President, Human Resources & Services of
WellChoice, your removal from such position(s), or a substantial diminution in
the nature or status of your responsibilities from those in effect immediately
prior to any potential change in control or Change in Control occurring within
the preceding two years; provided that during the six-month period following a
Change in Control, in connection with a transition of your responsibilities to a
successor shall not constitute Good Reason until the earlier of the completion
of such transition or the end of such six-month period (except you may
nevertheless provide a Notice of Termination prior thereto);

 

(ii) a reduction by the Company or any of its subsidiaries in your annual base
salary as in effect on the date hereof or as the same may be increased from time
to time;

 

(iii) the failure by the Company or any of its subsidiaries to continue in
effect any bonus or incentive compensation plan in which you participate prior
to the Change in Control, unless an equitable alternative compensation
arrangement (embodied in an ongoing substitute or alternative plan) has been
provided for you, except that the discontinuation of the grant of options or
other equity based awards shall not be deemed to be covered by the provisions of
this subparagraph;

 

(iv) the failure by the Company or any of its subsidiaries to continue your
participation in any employee benefit plans other than by reason of any change
applicable to all similarly situated employees;

 

(v) the relocation of the office in which you are based to a location more than
thirty-five (35) miles from the office in which you are based, unless such
relocation does not increase your commute by more than twenty (20) miles;

 

Page 4



--------------------------------------------------------------------------------

(vi) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 5 hereof.

 

Your continued employment shall not constitute consent to, or a waiver of rights
with respect to, any circumstances constituting Good Reason hereunder; provided,
however, you may not seek to terminate your employment for Good Reason based on
any act or such circumstance that occurred more than 90 days prior to the date
Notice of Termination is provided.

 

(f) Notice of Termination. Any purported termination of your employment by the
Company and its subsidiaries or by you shall be communicated by written Notice
of Termination to the other party hereto in accordance with Section 6 hereof.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of your employment under the
provision so indicated.

 

(g) Date of Termination, Etc. “Date of Termination” shall mean if your
employment is terminated for any reason (other than your death or Disability),
the date specified in the Notice of Termination which shall not be less than
thirty (30) days from the date such Notice of Termination is given.

 

4. Compensation Upon Termination.

 

(a) If your employment by the Company and its subsidiaries shall be terminated
during the term of this Agreement by (a) the Company and its subsidiaries other
than for Cause or your death, Retirement or Disability, or (b) you for Good
Reason, and such termination occurs within six months preceding, or within two
years following, a Change in Control of the Company, then you shall be entitled
to the benefits provided below:

 

(i) The Company (or one of its subsidiaries, if applicable) shall pay you no
later than the tenth business day following the Date of Termination (unless a
different payment date is specified herein): (A) your full base salary through
the Date of Termination at the rate in effect at the time of the Change in
Control or the Notice of Termination is given (whichever date your salary rate
is higher), plus (B) the unpaid annual incentive for the preceding year, if any,
plus (C) a pro rata amount of your target annual incentive for the year in which
your termination of employment occurs, plus (D) all other amounts to which you
are

 

Page 5



--------------------------------------------------------------------------------

entitled under any compensation plan of the Company applicable to you, at the
time such payments are due, plus (E) a pro rata portion of your target awards
under the Company’s Long-Term Incentive Compensation Plan.

 

(ii) The Company shall pay you, on a date that is no later than the tenth
business day following the Date of Termination, a severance payment equal to two
times (2x) the sum of (A) your full annual base salary and (B) annual incentive
payment, in each case in effect at the time of the Change in Control or the
Notice of Termination is given (whichever date provides a higher payment). For
purposes of this Section 4(a)(ii), your annual incentive payment shall mean your
target bonus multiplied by the average of the corporate score under the annual
incentive plan for the three years preceding the year in which your termination
of employment occurs.

 

(iii) The payment to be made to you pursuant to this Section 4(a) shall not be
reduced by the amount of any other payment or the value of any benefit received
or to be received by you in connection with your termination of employment or
contingent upon a Change in Control of the Company (whether payable pursuant to
the terms of this Agreement or any other agreement, plan or arrangement with the
Company or an affiliate, predecessor or successor of the Company or any person
whose actions result in a Change in Control of the Company or an affiliate of
such person), except your acceptance of the severance payment provided by this
Agreement shall constitute a waiver of any right or entitlement to severance pay
under any severance pay plan of the Company otherwise applicable to you. In
addition, the Company will pay you (x) all amounts under all retirement plans
accrued through the Date of Termination (which shall be immediately vested on
your termination of employment), Deferred Compensation Plan or any other
deferred compensation plan or non-qualified retirement plan in effect at the
Date of Termination, such amounts to be paid to you at the time specified in
your election (or deemed election) under such plans, notwithstanding any
provisions of such plan (or any related trust) that would allow WellChoice (or
any trustee) to delay the payments of such amounts, (y) all amounts determined
and earned by you on an annual basis consistent with WellChoice’s practice as of
the date of this Agreement for years ended before the year in which the Date of
Termination occurs under, pursuant to or in connection with any Long-Term
Incentive Compensation Plan adopted by WellChoice, notwithstanding the fact that
your employment will have

 

Page 6



--------------------------------------------------------------------------------

terminated prior to the end of the relevant three-year period performance cycle
thereunder or any vesting or other provisions of any such plan, and (z) if the
number of your years of service is a factor in the determination of your benefit
under any of the Company’s defined benefit retirement plans, an amount equal to
any additional benefit you would be entitled to under any such plans if your
years of service for purposes of such plans was increased by two.

 

(b) You shall not be required to mitigate the amount of any payment provided for
in Section 4 by seeking other employment or otherwise, nor shall the amount of
any payment or benefit provided for in Section 4 be reduced by any compensation
earned by you as the result of employment by another employer or by retirement
benefits received after the Date of Termination or otherwise.

 

(c) If you are entitled to the payments provided in Section 4 hereof, the
Company or any of its subsidiaries shall continue your participation, as if you
were still an employee, in the medical, dental, hospitalization and life
insurance plans, programs and/or arrangements of the Company or any of its
subsidiaries in which you were participating on the date of the termination of
your employment on the same terms and conditions as other executives under such
plans, programs and/or arrangements until the earlier of (i) the end of the
24-month period following the date of the termination of your employment or (ii)
the date, or dates you receive equivalent coverage and benefits under the plans,
programs and/or arrangements of a subsequent employer (such coverage and
benefits to be determined on a coverage-by-coverage or benefit-by-benefit
basis).

 

5. Successors; Binding Agreement.

 

(a) For purposes of this Agreement, the “Company” shall mean WellChoice, Inc.
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company is required
to perform it. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle you to compensation from the Company in the same
amount and on the same terms as you would be entitled hereunder if you had
terminated your employment for Good Reason following a Change in Control, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used in
this Agreement, “Company” shall mean the Company as defined in the first
sentence of this Section 5(a) as well as any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

 

Page 7



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.

 

6. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
address set forth on the first page of this Agreement with respect to the
Company and on the signature page with respect to you, provided that all notices
to the Company shall be directed to the attention of the General Counsel of the
Company, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

 

7. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any conditions or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York, including Section 198 (1-a) of the New
York Labor Law. All references to sections of the Code shall be deemed also to
refer to any successor provisions to such sections. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law. The obligations of the Company under Section 4
shall survive the expiration of the term of this Agreement.

 

8. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

Page 8



--------------------------------------------------------------------------------

9. Legal Expenses. The Company shall also pay to you all legal fees and expenses
reasonably incurred by you in contesting or disputing the nature of any
termination of your employment for purposes of this Agreement or in seeking to
obtain or enforce any right or benefit provided by this Agreement); provided
that the Company shall not be obligated to pay any amount under this Section 10
to the extent a court or a mutually agreed upon arbitrator determines that your
claim, contest, dispute or enforcement of this Agreement is frivolous.

 

10. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

11. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in accordance with
the rules of the American Arbitration Association then in effect. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that you shall be entitled to seek specific performance of your right
to be paid until the Date of Termination during the pendency of any dispute or
controversy arising tinder or in connection with this Agreement.

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter which will then
constitute our agreement on this subject.

 

 

Sincerely, WELLCHOICE, INC. By:  

/s/ Michael A. Stocker, M.D.

--------------------------------------------------------------------------------

Name:   Michael A. Stocker, M.D. Title:   Chief Executive Officer

 

Agreed to this 10th day of January, 2003

/s/ Robert W. Lawrence

--------------------------------------------------------------------------------

Robert W. Lawrence Address for notices:

7 Stone Hollow Road

Montvale, N.J. 07645-2114

 

Page 9



--------------------------------------------------------------------------------

LOGO [g6059160591.jpg]

 

December 16, 2004

 

Robert W. Lawrence

Senior Vice President, Human Resources and Services

WellChoice, Inc.

7 Stone Hollow Road

Montvale, NJ 07645-2114

 

Re:    Change of Control Retention

 

Dear Mr. Lawrence:

 

WellChoice, Inc. (“WellChoice”) and you have entered into a Change of Control
Retention Agreement, dated as of December 23, 2002 (the “Change of Control
Agreement”) and the Board of Directors of WellChoice desires to amend the Change
of Control Agreement (this “Amendment”). Accordingly, in consideration of the
foregoing and the mutual agreements herein contained, the Change of Control
Agreement is amended as follows:

 

1. Amendment. Section 4A shall be added following Section 4 of the Change of
Control Agreement as follows:

 

“4A. Parachute Tax Gross-Up.

 

(a) In the event that any payment or benefit received or to be received by you
pursuant to the terms of this Agreement (the “Contract Payments”) or in
connection with or contingent upon a Change in Control of the Company pursuant
to any other agreement, plan or arrangement with the Company or any of its
subsidiaries (“Other Payments” and, together with the Contract Payments, the
“Payments”) would be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company shall pay to you an additional amount (the “Gross-Up Payment”) such that
the net amount of Payments retained by you shall be equal to the amount you
would have retained if none of such Payments were subject to the Excise Tax. In
particular, the Company will timely pay to you an amount equal to the Excise Tax
on the Payments, any interest, penalties or additions to tax payable by you by
reason of your filing income tax returns and making tax payments in a manner
consistent with an opinion of tax counsel selected by the Company and reasonably
acceptable to you (“Tax Counsel”), and any federal, state and local income tax
and Excise Tax upon the payments by the Company to you provided for by this
Section 4A. Notwithstanding the foregoing provisions of this Section 4A(a), in
the event the amount of



--------------------------------------------------------------------------------

Payments exceeds the product (“Parachute Payment Limit”) of 2.99 and your
applicable “base amount” (as such term is defined for purposes of Section 4999
of the Code) by less than ten percent (10%) of your annual base salary, you
shall be treated as having waived such rights with respect to Payments
designated by you to the extent required such that the aggregate amount of
Payments subject to the Excise Tax is less than the Parachute Payment Limit.

 

(b) The Company shall obtain an opinion of Tax Counsel that initially determines
whether any of the Payments will be subject to the Excise Tax and the amounts of
such Excise Tax, which shall serve as the basis for reporting Excise Taxes and
federal, state and local income taxes on Payments hereunder. For purposes of
determining the amount of the Gross-Up Payment, you shall be deemed to pay
federal income tax at the highest marginal rates of federal income taxation
applicable to individuals in the calendar year in which the Gross-Up Payment is
to be made and state and local income taxes at the highest marginal rates of
taxation applicable to individuals as are in effect in the state and locality of
your residence in the calendar year in which the Gross-Up Payment is to be made,
net of the maximum reduction in federal income taxes that can be obtained from
deduction of such state and local taxes, taking into account any limitations
applicable to individuals subject to federal income tax at the highest marginal
rates.

 

(c) The Gross-Up Payments provided for in this Section 4A shall be made as to
each Payment upon the earlier of (i) the payment to you of any such Contract
Payment or Other Payment or (ii) the imposition upon you or payment by you of
any Excise Tax or any federal, state or local income tax on any payment pursuant
to this Section 4A.

 

(d) If it is established pursuant to a final determination of a court or an
Internal Revenue Service proceeding or the opinion of Tax Counsel that the
Excise Tax is less than the amount taken into account under Section 4A hereof,
you shall repay to the Company within five days of your receipt of notice of
such final determination or opinion the portion of the Gross-Up Payment
attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and federal, state and local income tax imposed
on the Gross-Up Payment being repaid by you if such repayment results in a
reduction in Excise Tax or a federal, state and local income tax deduction) plus
any interest received by you on the amount of such repayment. If it is
established pursuant to a final determination of a court or an Internal Revenue
Service proceeding or the opinion of Tax Counsel that the Excise Tax exceeds the
amount taken into account hereunder (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess within five days of the Company’s receipt of notice of such final
determination or opinion.

 

2. References to and Effect on the Change of Control Agreement. On and after the
date of this Amendment, each reference in the Change of Control Agreement to
“Agreement”, “hereunder”, “hereof”, “herein” and words of like import referring
to the Change of Control Agreement shall mean and be a reference to the Change
of Control Agreement as amended by this Amendment. Except as specifically
amended by this Amendment, all other provisions of the Change of Control
Agreement shall remain in full force and effect.

 

2



--------------------------------------------------------------------------------

3. Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, including
Section 198 (1-a) of the New York Labor Law, applicable to contracts made and to
be performed entirely within such state without regard to principles of
conflicts of laws that would apply the law of any other jurisdiction.

 

4. Counterparts. This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

[remainder of the page left intentionally blank]

 

3



--------------------------------------------------------------------------------

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter which will then
constitute our agreement on this subject.

 

Sincerely, WELLCHOICE, INC. By:  

Michael A. Stocker, M.D.

--------------------------------------------------------------------------------

Name:   Michael A. Stocker, M.D. Title:   Chief Executive Officer and President

 

Agreed to this 16th day

of December, 2004

 

/s/ Robert W. Lawrence

--------------------------------------------------------------------------------

Robert W. Lawrence

 

4